

115 HR 2015 IH: Equitable Student Aid Access Act
U.S. House of Representatives
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2015IN THE HOUSE OF REPRESENTATIVESApril 6, 2017Mr. Doggett (for himself, Ms. Adams, Ms. Barragán, Mr. Beyer, Mr. Blumenauer, Ms. Bonamici, Ms. Brownley of California, Mrs. Bustos, Mr. Cárdenas, Mr. Carson of Indiana, Mr. Cartwright, Mr. Castro of Texas, Ms. Judy Chu of California, Mr. Cicilline, Ms. Clarke of New York, Mr. Cohen, Mr. Cuellar, Mrs. Davis of California, Ms. DeLauro, Ms. DelBene, Mr. Ellison, Mr. Gallego, Mr. Garamendi, Mr. Gonzalez of Texas, Mr. Al Green of Texas, Mr. Gene Green of Texas, Mr. Grijalva, Mr. Gutiérrez, Mr. Hastings, Mr. Higgins of New York, Ms. Jackson Lee, Ms. Jayapal, Ms. Eddie Bernice Johnson of Texas, Mr. Kennedy, Mr. Kildee, Mr. Kind, Mr. Larsen of Washington, Mr. Lewis of Georgia, Mr. Ben Ray Luján of New Mexico, Ms. Michelle Lujan Grisham of New Mexico, Mr. Meeks, Ms. Moore, Mr. Moulton, Mr. Nadler, Mr. Nolan, Ms. Norton, Mr. O'Rourke, Mr. Payne, Mr. Pocan, Mr. Price of North Carolina, Mr. Ruppersberger, Mr. Ryan of Ohio, Ms. Sánchez, Mr. Sarbanes, Mr. Scott of Virginia, Mr. David Scott of Georgia, Mr. Soto, Mr. Swalwell of California, Ms. Titus, Mrs. Torres, Ms. Velázquez, Mr. Welch, and Mr. Wilson of South Carolina) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Higher Education Act of 1965 to simplify the financial aid application process, and
			 for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Equitable Student Aid Access Act. 2.Zero expected family contribution (a)Simplified needs testSection 479(b)(1) of the Higher Education Act of 1965 (20 U.S.C. 1087ss(b)(1)) is amended—
 (1)in subparagraph (A)(i)— (A)in subclause (II), by adding or at the end;
 (B)in subclause (III), by striking or at the end and inserting and; and (C)by striking subclause (IV); and
 (2)in subparagraph (B)(i)— (A)in subclause (II), by adding or at the end;
 (B)in subclause (III), by striking or at the end and inserting and; and (C)by striking subclause (IV).
 (b)Zero expected family contributionSection 479(c) of the Higher Education Act of 1965 (20 U.S.C. 1087ss(c)) is amended— (1)in paragraph (1)—
 (A)by inserting except as provided in paragraph (3), before in the case of; (B)in subparagraph (A)—
 (i)in clause (ii), by adding or at the end; (ii)in clause (iii) by striking or at the end and inserting and; and
 (iii)by striking clause (iv); and (C)in subparagraph (B), by striking or at the end;
 (2)in paragraph (2)— (A)by inserting except as provided in paragraph (3), before in the case of;
 (B)in subparagraph (A)— (i)in clause (ii), by adding or at the end;
 (ii)in clause (iii) by striking or at the end and inserting and; and (iii)by striking clause (iv); and
 (C)in subparagraph (B), by striking the period at the end and inserting ; or; and (3)by inserting after paragraph (2) the following:
					
						(3)
 (A)in the case of a dependent student, the student or a member of the student’s household received benefits at some time during the previous 24-month period under a means-tested Federal benefit program as defined under subsection (d); or
 (B)in the case of an independent student (without regard to whether such student has dependents), the student received benefits at some time during the previous 24-month period under a means-tested Federal benefit program as defined under subsection (d)..
 (c)Income thresholdSection 479(c) of the Higher Education Act of 1965 (20 U.S.C. 1087ss(c)) is amended— (1)in paragraph (1)(B), by striking $23,000 and inserting $30,000; and
 (2)in paragraph (2)(B), by striking $23,000 and inserting $30,000. (d)Means-Tested Federal benefit programSection 479(d)(2) of the Higher Education Act of 1965 (20 U.S.C. 1087ss(d)(2)) is amended by striking subparagraph (C) and inserting the following:
				
 (C)the Medicaid program established under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.);.
 3.Using data from second preceding yearSection 480(a)(1)(B) of the Higher Education Act of 1965 (20 U.S.C. 1087vv(a)(1)(B)) is amended— (1)by striking may in both places it appears and inserting shall; and
 (2)by striking sharing of data between and inserting sharing of data, to the extent such data is available, between. 4.Early FAFSA submissionSection 483(a)(8) of the Higher Education Act of 1965 (20 U.S.C. 1090(a)(8)) is amended by striking as early as practicable prior to January 1 of and inserting not later than October 1 of the year preceding.
 5.Effective dateThe amendments made by this Act shall apply with respect to award years beginning after the date of the enactment of this Act.
		